Citation Nr: 0516106	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to the assignment of an increased (compensable) 
initial rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active duty from December 1947 to August 1953 
and from April 1955 to July 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
Hepatitis B and assigned a zero percent disability rating.  
The veteran appeals for the assignment of an initial 
compensable rating for his hepatitis. 

In May 2002, the veteran indicated that he wanted a hearing 
before a Veterans Law Judge at the RO.  In a written 
statement received in August 2002, he withdrew his request 
for a hearing.

This appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in March 2004.  Development 
was undertaken, and the matter has been returned to the Board 
for appellate review.  

By way of correspondence dated May 24, 2005, the Board 
notified the veteran that it was granting his 
representative's motion to advance his appeal on the Board's 
docket.


FINDING OF FACT

The veteran's service-connected hepatitis B is not manifested 
by demonstrable liver damage with mild gastrointestinal 
disturbance or intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the a 12-month period; 
his hepatitis is asymptomatic and is not productive of any 
functional impairment.
CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of hepatitis B have not been met.  38 U.S.C.A. §§ 
1155, 5107, (West 2002); 38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the AMC to the appellant in March 2004 .  The letter, 
required following the passage of the VCAA, was not mailed to 
the appellant prior to the initial RO adjudication of his 
claims.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the letter 
that was not fully considered by the AMC in subsequent 
adjudication contained in the supplemental statement of the 
case (SSOC) issued in February 2005.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA has obtained VA treatment records dated 
through January 2005 as well as service medical records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  The record does contain sufficient medical 
evidence for VA to make a decision.  Examinations were 
conducted in 1996, 1998, and 2002.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  
II.  Laws and Factual Background

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim for service connection was filed in March 
1996.  Service-connected residuals of hepatitis B was granted 
as a result of that claim, and the disability is currently 
rated as zero percent or noncompensable pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  Thus, this an appeal from an 
original grant of service connection.  

38 C.F.R. § 4.114 contains ratings for disorders of the 
digestive system.  The RO has utilized Diagnostic Code 7345 
to evaluate the veteran's disability from hepatitis B.  Prior 
to July 2, 2001, that diagnostic code provided that healed, 
nonsymptomatic hepatitis is rated zero percent disabling.  A 
10 percent rating is assigned for hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance.  For 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
rating is assigned.  A 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is assigned for marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

The criteria for evaluation of chronic liver disease were 
revised, effective July 2, 2001.  The veteran was apprised of 
the old regulations in the statement of the case and the 
revised regulations in the SSOC.  

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  
Nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period. A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).

In this case, regardless of which rating criteria are 
applicable, the old or the new, the veteran is not entitled 
to a compensable disability evaluation.  This is so because 
the preponderance of the evidence in the claims file, as 
discussed below, indicates that the veteran does not meet the 
criteria for a compensable rating under either the former or 
the revised regulations.

It is pertinent to note that service connection is also in 
effect for a gastric ulcer from March 4, 1996.  A 40 percent 
rating has been assigned under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

38 C.F.R. § 4.114 provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive shall not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the dominant disability picture with evaluation to 
the next higher evaluation where the severity of the overall 
disability warrants such evaluation.  

Service medical records show that the veteran was treated for 
hepatitis in service.  VA examination in April 1996 included 
hepatitis serologies which showed no evidence of hepatitis C 
antibody.  The hepatitis B surface antigen was negative; 
however, the hepatitis B surface antibody was positive.  The 
veteran was afforded an additional examination in March 1998.  
The veteran complained of right upper quadrant pain.  On 
examination, there was no indication of jaundice.  The 
abdomen was soft, nontender and non distended.  Bowel sounds 
were positive, no masses were appreciated, and there was no 
hepatosplenomegaly.  The examiner noted no evidence of 
recurrent hepatitis, and that all liver function tests were 
normal.  The clinician further opined that there was no 
evidence that the past infection with hepatitis B virus 
caused the veteran's then current abdominal pain syndrome.  

Additional VA examination for digestive conditions was 
conducted in January 2002.  The examiner noted right upper 
quadrant tenderness, with two scars in the right upper 
quadrant.  There was no enlargement of the liver.  The 
veteran was aware of his history of normal liver function 
tests.  The examiner informed him that there were no 
residuals of hepatitis B, but ordered liver function tests.  
These tests, conducted in February 2002, were all within 
normal limits.  

VA examination conducted in July 2002 evaluated ulcer 
complaints.  The veteran reported intermittent dumping 
syndrome alternating with constipation.  The examination 
revealed right upper quadrant pain with no masses or 
hepatosplenomegaly.  It was noted that the veteran had 
multiple gastrointestinal procedures in the past for stone 
removal and papillary stenosis from a previous 
sphincterotomy.  He had a stent placed in February 2001 which 
decreased abdominal pain from a 10 to a 5 out of 10.  The 
stent was removed in April 2001 with further pain reduction.  
The impression was history of gastric ulcer, stable on 
current regimen.  There was no indication of symptomatic 
hepatitis.

VA treatment records from the Tucson VA medical center date 
through January 2005 and reflect no liver function 
abnormalities and no findings of hepatosplenomegaly or 
jaundice.  They do reflect other gastrointestinal problems.  
The veteran reported a history of weight loss and ongoing 
gastrointestinal problems in 2000.  He underwent abdominal 
MRI.  He reported right upper quadrant pain in January 2001.  
There was no recent jaundice, icterus or weight loss.  Liver 
function tests were normal.  Hepatitis C risk assessment and 
test were negative.  Weight and nutritional assessment were 
normal.  The stent was removed in April 2001, with further 
pain reduction reported.  He underwent endoscopic retrograde 
cholangiopancreatography (ERCP) to rule out papillary 
stenosis following previous sphincterotomy.  In June and 
August 2002, the veteran denied recent problems with 
constipation, diarrhea, nausea or vomiting.  Objective 
findings revealed the abdomen was soft and nontender, and 
bowel sounds were present in all four quadrants.  There was 
no guarding, rigidity, or rebound.  There was no indication 
of symptomatic hepatitis.

A treatment note from August 2003 reflects that the veteran's 
gastrointestinal review showed the abdomen was soft and 
nontender with bowel sounds present in all four quadrants.  
He was described as well appearing and in no acute distress.  
Evaluation in May 2004 showed no weight loss and no change in 
appetite.  There was no nausea, vomiting, black bloody 
stools, diarrhea, constipation or hemorrhoids.  Skin was warm 
and anicteric.  The abdomen was soft and nontender with 
normal bowel sounds.  Similarly negative results were noted 
in treatment dated in October 2004 and January 2005.  

Addressing the veteran's claimed liver disability in the 
context of the former rating criteria, the medical evidence 
does not show that the veteran's hepatitis is manifested by 
any of the criteria for a compensable rating.  There is no 
indication of demonstrable liver damage or gastrointestinal 
disturbance due to hepatitis.  The board notes that the 
veteran's abdominal complaints have not been attributed to 
his hepatitis B and; rather, they have been associated with 
other gastrointestinal problems, to include peptic ulcer 
disease.  Laboratory tests have not indicated a liver 
dysfunction.  The veteran's weight has been relatively 
stable.  He shows no signs of malnutrition.  No outward 
clinical signs of a liver disorder were noted during any of 
the several VA examinations the veteran has undergone since 
1996.  Therefore, the criteria for a compensable rating for 
liver disease under the former Diagnostic Code 7345 have not 
been met.

Based on such facts, the veteran's service-connected 
hepatitis B does not warrant a compensable rating in the 
context of the revised rating criteria for liver disease.  
The record does not document that his hepatitis has caused 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration or at least one 
week, but less than two weeks, during any past 12- month 
period during the period at issue here.  The history of 
gastrointestinal problems has been attributed to the 
veteran's other gastrointestinal problems, well-documented in 
the record.  No clinician has opined that any of his 
complaints are related to residuals of hepatitis B.  In fact, 
examiners have reiterated that there are no residuals of 
hepatitis B, other than the positive antibody shown on 
testing.  Liver function tests are normal.  The veteran's 
dumping syndrome and constipation have been related to his 
service-connected ulcer disease. 
 
Therefore, based on the foregoing facts and for the foregoing 
reasons, the Board concludes that the criteria for a rating 
in excess of zero percent for hepatitis B under either the 
former or the revised rating criteria of Diagnostic Code 7345 
have not been met.

The veteran's assertions essentially linking his subjective 
complaints of pain and other symptoms to hepatitis B have 
been considered but the record does not contain evidence that 
he has the medical expertise to competently express an 
opinion concerning the etiology of these symptoms.  That is, 
as a lay person, he is not competent to provide a medical 
opinion, and his assertions linking certain symptoms to 
hepatitis cannot constitute medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's bare 
contentions in this regard are no more than unsupported 
conjecture, and have no probative value.  

As noted, 38 C.F.R. § 4.7, provides for assignment of the 
next higher evaluation where the disability picture more 
closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  However, the preponderance of the 
medical evidence supports a finding that the veteran's 
disability, if any, associated with a history of hepatitis B 
infection is not manifested by symptoms more closely 
approximating the next higher schedular rating of 10 percent 
under either the former or revised rating criteria applicable 
to liver disease.

The Board has considered entitlement to higher ratings on an 
extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(2004).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 100 
percent, are assignable for more severe manifestations of 
liver disease, but those more severe manifestations are not 
clinically demonstrated in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for a liver disorder, or that such disabilities 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.

Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, however, the evidence is not in 
relative equipoise, as the preponderance of the evidence 
shows that the veteran does not have current disability from 
hepatitis B.  There is no evidence that the criteria for a 
higher rating are met.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990) (benefit of the doubt rule must be applied only 
when the evidence is in relative equipoise).


ORDER

Entitlement to the assignment of an increased (compensable) 
initial rating for residuals of hepatitis B is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


